As Filed with the Securities and Exchange Commission on April 25, 2011 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF1933 NUMEREXCORP. (Exact name of registrant as specified in its charter) PENNSYLVANIA (State or other jurisdiction of incorporation or organization) 11-2948749 (IRS Employer Identification No.) 1600 Parkwood Circle Suite500 Atlanta, Georgia 30339 (770)693-5950 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Alan Catherall Chief Financial Officer Numerex Corp. 1600 Parkwood Circle, Suite 500 Atlanta, Georgia 30339 (770)693-5950 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Richard E. Baltz Arnold& PorterLLP 555 Twelfth Street, N.W. Washington, D.C.20004 (202)942-5000 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this Registration Statement. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box: o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule462(b) under the Securities Act of 1933, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a post-effective amendment filed pursuant to Rule462(c) under the Securities Act of 1933, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: o If this Form is a registration statement pursuant to General InstructionI.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule462(e) under the Securities Act, check the following box: o If this Form is a post-effective amendment to a registration statement filed pursuant to General InstructionI.D. filed to register additional securities or additional classes of securities pursuant to Rule413(b) under the Securities Act of 1933, check the following box o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Securities Exchange Act of 1934. Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting companyo (Do not check if smaller reporting company) CALCULATION OF REGISTRATION FEE Proposed Maximum Proposed Maximum Title of each class of securities Amount to be Offering Price Per Aggregate Offering Amount of to be registered Registered(2) Share(2) Price(2) registration fee(3) Class A Common Stock, no par value (1
